DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on September 14, 2022, is acknowledged.  Claims 11, 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the features" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 further recites the apparatus provides “a flow of gas through the features that allow a flow of gas through the mold.”  This language is unclear.  For purposes of examination, a cooling apparatus that provides a flow of gas will be considered to meet claim 9.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlin et al. (US 4,068,004).
Regarding claim 1, Carlin et al. teach a process for cooling confectionery that comprises a modular step of cooling the confectionery (i.e., gum base) (col. 2 lines 38-46).
Regarding claim 2, Carlin et al. teach that the cooling is carried out at ambient air or even slightly elevated temperature (i.e., greater than 16°C) (col. 2 lines 20-25).
Regarding claim 3, Carlin et al. teach the cooling is carried out for less than about 1 hour (col. 2 lines 27-28), which is greater than 15 minutes.
Regarding claim 4, the confectionery of Carlin et al. is cooled in at least one mould (i.e. plastic tray) (col. 2 lines 20-23).
Regarding claim 5, Carlin et al. teach the moulds/trays are stackable with each other (col. 2 lines 42-43).
Regarding claim 6, Carlin et al. teach that the mould may be disposed on a stationary support (col. 2 lines 43-45).  Therefore, the confectionery is considered to be stationary during the cooling step.
Regarding claim 7, given that Carlin et al. teach the air flows into contact with and about the hot gum base (col. 2 lines 44-46), the at least one mould/tray is considered to comprise features that allow the flow of gas between two of said moulds when stacked together.
Regarding claim 8, where Carlin et al. teach the use of a cooling tunnel, the cooling is considered to be carried out using a cooing apparatus (col. 2 lines 47-50).
Regarding claim 9, as with claim 7, given that Carlin et al. teach the air flows into contact with and about the hot gum base (col. 2 lines 44-46), the cooling apparatus is considered to provide a flow of gas through the features that allow a flow of gas through the mould.
Regarding claim 10, Carlin et al. teach the flow of gas has a speed of 200 to 2000 ft/min (i.e., 1.0 m/s to 10.2 m/s) (col. 2 lines 26-27).  The range of the prior art falls almost entirely within the claimed range and is therefore considered to anticipate the claimed speed of the flow of gas.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art cited on the PTO-892 teaches using moulds when cooling confectionery products, including chocolate products.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791